Citation Nr: 0415639	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  04-15 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to an increased rating for service-connected 
residuals of frozen feet, currently rated 30 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
residuals of frozen right hand, currently rated 20 percent 
disabling.  

3.  Entitlement to an increased rating for service-connected 
residuals of frozen left hand, currently rated 20 percent 
disabling.  



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

REMAND

A hearing on appeal will be granted if a veteran expresses a 
desire to appear in person.  38 C.F.R. § 20.700.  In the 
April 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO in connection 
with his appeal.  To ensure compliance with due process, this 
case is remanded for the following action:

Scheduled the veteran for a personal 
hearing before a Veterans Law Judge at 
the RO. 

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




